 


109 HR 4188 IH: Focus on Family Health Worldwide Act of 2005
U.S. House of Representatives
2005-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4188 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2005 
Ms. McCollum of Minnesota (for herself, Mr. Ramstad, Mr. Oberstar, and Mr. Shays) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To amend the Foreign Assistance Act of 1961 to improve voluntary family planning programs in developing countries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Focus on Family Health Worldwide Act of 2005. 
2.FindingsCongress finds the following: 
(1)Since 1965, the people and Government of the United States have supported international voluntary family planning programs, increasing the use of modern contraceptives in the developing world from fewer than 10 percent of couples in 1965 to more than 40 percent of couples today.  
(2)United States funding for international family planning is today providing services to 20 million couples in the world’s poorest countries, contributing to family well-being by improving maternal health, reducing maternal and infant deaths, preventing abortions, and improving the lives of millions of families. 
(3)The United States spends on average three cents per American per week for international family planning programs. 
(4)In the developing world, the use of modern contraceptives reduces unintended pregnancies and the probability that a woman will have an abortion by 85 percent. 
(5)President George W. Bush has stated that one of the best ways to prevent abortion is by providing quality voluntary family planning programs. 
(6)In developing countries at least 120 million married couples who would like to postpone their next pregnancy, or have no more children, do not have access to or are not using modern contraception. 
(7)In sub-Saharan Africa, 46 percent of women who desire to delay or end childbearing remain without access to voluntary family planning and at risk of unintended pregnancy. 
(8)Each year more than 525,000 women die from causes related to pregnancy and childbirth with 99 percent of these deaths occurring in developing countries. An additional eight million women each year suffer serious health complications from pregnancy and childbirth. 
(9)A lack of birth spacing resulting in birth intervals of 9 to 14 months increases the risk of maternal death by 250 percent.  
(10)Birth spacing of at least 36 months is associated with the lowest mortality risk for infants and children under five years of age. 
(11)Approximately 10.8 million children under the age of five die each year, more than 30,000 every day, frequently from low birth-weight or from causes related to complications in the mother’s pregnancy. 
(12)Providing access to modern contraception in less developed countries could prevent 1.4 million infant deaths and 142,000 maternal deaths annually. 
(13)Linking family planning programs with HIV/AIDS prevention, care, and treatment programs helps to meet the multiple health needs of couples while effectively using scarce financial and human resources. 
(14)For HIV-positive women, family planning is the most efficacious and cost-effective intervention to prevent unintended pregnancies, decrease the risk of maternal death, and avoid the transmission of HIV from mother-to-child, premature birth, low birth weight, or infant death. 
(15)Rapid population growth over-stresses vital resources, such as water, agricultural land, forests, and wildlife, contributing to extreme poverty, infectious disease, limited access to education, environmental destruction, food insecurity, and resultant malnutrition. 
(16)Malnutrition in children is a contributing factor to more than one-half of all child mortality, and malnutrition in mothers account for a substantial proportion of neonatal mortality. 
(17)United States-funded family planning programs have been successfully linked with the conservation of natural resources to ease growing population pressures, improve food security, and keep families healthy and communities economically viable. 
(18)Between 2005 and 2050, if family planning needs remain unmet, the population is expected to grow by more than 300 percent in the developing countries of Afghanistan, Burkina Faso, Burundi, Chad, the Democratic Republic of the Congo, the Republic of the Congo, Guinea-Bissau, Liberia, Mali, Niger, the Democratic Republic of Timor-Leste, and Uganda.  
3.Sense of CongressIt is the sense of Congress that it should be a United States policy objective to— 
(1)partner with developing countries to expand access to voluntary family planning programs and the supply of modern contraceptives in order to— 
(A)meet growing demand to allow couples to achieve their desired family size; 
(B)reduce maternal and child mortality; 
(C)reduce unintended pregnancies and resulting abortions; 
(D)reduce the incidence of HIV transmission from mother-to-child and extend the lives of HIV-positive women thus reducing the number of orphaned children; 
(E)conserve vital natural resources, including water, agricultural land, and forested lands; 
(F)improve food security; and 
(G)enhance opportunities for lasting social and economic development; and 
(2)strengthen public heath initiatives worldwide by provide training, research, and services for a wide variety of modern contraceptives and family planning methods that are designed and implemented based on— 
(A)community participation; 
(B)the needs and values of beneficiaries; and 
(C)adherence to the principles of voluntary participation and informed consent. 
4.Assistance to improve voluntary family planning programs in developing countries 
(a)AmendmentsSection 104(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b(b)) is amended— 
(1)in the first sentence, by striking In order to and inserting the following:  
 
(1)In generalIn order to; and 
(2)by adding at the end the following new paragraph: 
 
(2)Assistance to improve voluntary family planning programs 
(A)In generalThe President, acting through the Administrator of the United States Agency for International Development, is authorized to provide assistance, on such terms and conditions as the President may determine, to improve voluntary family planning programs in developing countries. 
(B)Activities supportedAssistance provided under subparagraph (A) shall, to the maximum extent practicable, be used to— 
(i)improve public knowledge of voluntary family planning programs, including the availability of modern contraceptives and the health, economic, and natural resource benefits of voluntary family planning for individuals, families, and communities; 
(ii)support a wide range of public and private voluntary family planning programs, including networks for community-based and subsidized commercial distribution of modern contraceptives; 
(iii)expand formal and informal training for health care providers, health educators, including peer educators and outreach workers, managers, traditional birth attendants, counselors, and community-based distribution agents; 
(iv)provide improved coordination between voluntary family planning programs and programs that receive United States Government assistance for the prevention of HIV/AIDS and other sexually transmitted infections, the prevention of mother-to-child HIV transmission, and the testing, treatment, and care of persons infected with HIV/AIDS and affected by HIV/AIDS to strengthen activities under such programs and enhance the cost-effectiveness of such programs; and 
(v)strengthen supply chain logistics for the procurement and reliable distribution of safe and effective modern contraceptives, including coordination with the supply chain for HIV/AIDS prevention, care, and treatment, to allow for maximum efficiency and cost-savings.  
(C)PriorityIn providing assistance under this paragraph, priority shall be given to developing countries with acute family planning and maternal health needs based on criteria such as— 
(i)the level of unmet need for voluntary family planning and modern contraceptives; 
(ii)fertility rates; 
(iii)high-risk birth rates; 
(iv)the number of births unattended by skilled attendants; 
(v)maternal mortality rates; 
(vi)rates of mortality for infants and children under the age of five; 
(vii)abortion rates; 
(viii)the level of HIV/AIDS in women of reproductive age; and 
(ix)additional criteria or country conditions, such as conflict, humanitarian crisis, large populations of refugees or internally displaced persons, or areas in which population growth threatens food security, vital natural resources, biodiversity, or endangered species.  
(D)DefinitionsIn this paragraph: 
(i)AIDSThe term AIDS has the meaning given the term in section 104A(g)(1) of this Act. 
(ii)HIVThe term HIV has the meaning given the term in section 104A(g)(2) of this Act. 
(iii)HIV/AIDSThe term HIV/AIDS has the meaning given the term in section 104A(g)(3) of this Act.. 
(b)Effective DateThe authority to provide assistance under section 104(b)(2) of the Foreign Assistance Act of 1961, as added by subsection (a), applies with respect to fiscal year 2007 and subsequent fiscal years. 
5.Report 
(a)ReportNot later than one year after the date of the enactment of this Act, and biennially thereafter, the President, acting through the Administrator of the United States Agency for International Development, shall transmit to the Committee on International Relations of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the implementation of section 104(b)(2) of the Foreign Assistance Act of 1961 (as added by section 4(a)). 
(b)ContentsThe report shall include— 
(1)a description of efforts to implement the policies set forth in section 104(b)(2) of the Foreign Assistance Act of 1961; 
(2)a description of the programs established pursuant to such section; and 
(3)a detailed assessment of the impact of programs established pursuant to such section, including— 
(A)an estimate of annual expenditures on modern contraceptive commodities and activities in support of voluntary family planning programs on a country-by-country basis, to be based on information supplied by national governments, donor agencies, and private sector entities, to the maximum extent practicable; 
(B)an assessment by country of the current unmet need for, availability, and use of modern contraception; 
(C)an assessment of prior year and proposed allocations of modern contraceptives in voluntary family planning assistance by country, which describes how each country’s allocation meets the country’s needs; and 
(D)a description of the quality of funded voluntary family planning programs, as measured by survey data or best available estimates, including— 
(i)types of modern contraceptive methods offered to significant subgroups (defined by age, gender, income, and health profile, among others) on a reliable basis; 
(ii)information provided to beneficiaries to enable decision making regarding benefits, risks, and efficacy of modern contraceptives; 
(iii)mechanisms to encourage sustainability of voluntary family planning programs; and 
(iv)voluntary family planning programs that are effective in responding to individual health needs of beneficiaries.   
6.Authorization of appropriationsThere are authorized to be appropriated to the President to carry out section 104(b)(2) of the Foreign Assistance Act of 1961, as added by section 4(a) of this Act— 
(1)$600,000,000 for fiscal year 2007; 
(2)$700,000,000 for fiscal year 2008; 
(3)$800,000,000 for fiscal year 2009; 
(4)$900,000,000 for fiscal year 2010; and 
(5)$1,000,000,000 for fiscal year 2011.  
 
